     Case 1:19-cr-00014-DAD-BAM Document 193 Filed 10/27/20 Page 1 of 3


 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSS PEARSON
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Case No. 1:19-CR-00014-DAD-BAM

12                                   Plaintiff,         FINAL ORDER OF FORFEITURE

13                           v.

14    VICTOR BRAVO,
      MOISES MISAEL GARCIA DELEON,
15    ENRIQUE ARGUETA LOPEZ,
      ROBERT ZAVALA, and
16    CESAR LEMUS,

17                                   Defendants.

18

19          On February 11, 2020, the Court entered a Preliminary Order of Forfeiture, forfeiting to

20   the United States all right, title, and interest of defendants Victor Bravo, Moises Misael Garcia

21   Deleon, Enrique Argueta Lopez, Robert Zavala, and Cesar Lemus in the following property:

22                  a. Black INA Tiger Revolver, .38 SP, S/N: 043251, with 2-inch barrel and

23                      electric tape on wood grip;

24                  b. Black Smith & Wesson M&P Shield, 40 SPW, handgun, S/N: HLK0163;

25                  c. AR-15 rifle with POC Armory Upper Receiving and 20” barrel, altered semi-

26                      automatic;

27                  d. AR-15 rifle 18-inch barrel and holographic sight semi-automatic;

28                  e. Ammunition of various calibers and shell casings; and,
                                                       1
     Case 1:19-cr-00014-DAD-BAM Document 193 Filed 10/27/20 Page 2 of 3


 1                  f. Magazines, holster, and lower part spring kit for AR-15.

 2           Beginning on March 5, 2020, for at least thirty (30) consecutive days, the United States

 3   published notice of the Court’s Order of Forfeiture on the official internet government

 4   forfeiture site www.forfeiture.gov. Said published notice advised all third parties of their right

 5   to petition the Court within sixty (60) days from the first day of publication of the notice for a

 6   hearing to adjudicate the validity of their alleged legal interest in the forfeited property.

 7           The United States sent direct written notice by certified mail to the following

 8   individuals known to have an alleged interest in the above-described property:

 9                  a.      Jared Anthony Palmer: A notice letter was sent via certified mail to Jared

10   Anthony Palmer at 63 Carmel Avenue, Salinas, CA 93901-4107 on March 4, 2020. The certified

11   mail parcel was returned to the U.S. Attorney’s Office on April 15, 2020, marked “Returned to

12   Sender, Unclaimed, Unable to Forward.”

13                  b.      Ramon Narez Mendez: A notice letter was sent via certified mail to

14   Ramon Narez Mendez at 158 Dennis Avenue, Salinas, CA 93905-2911. The certified mail PS

15   Form 3811 “green card” which acknowledges receipt, was signed by Maria Alvarez on March 9,

16   2020.

17           The Court has been advised that Jared Anthony Palmer and Ramon Narez Mendez have

18   not filed a claim to the subject property and the time for them to file a claim has expired.

19           The Court has been advised that no third party has filed a claim to the subject property

20   and the time for any person or entity to file a claim has expired.
21           Accordingly, it is hereby ORDERED and ADJUDGED:

22           1.     A Final Order of Forfeiture is entered forfeiting to the United States of

23   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §§

24   924(d)(1), 981(a)(1)(C), and 28 U.S.C. § 2461(c), to be disposed of according to law,

25   including all right, title, and interest of Victor Bravo, Moises Misael Garcia Deleon, Enrique

26   Argueta Lopez, Robert Zavala, Cesar Lemus, Jared Anthony Palmer, and Ramon Narez
27   Mendez.

28   ///
                                                         2
     Case 1:19-cr-00014-DAD-BAM Document 193 Filed 10/27/20 Page 3 of 3


 1          2.      All right, title, and interest in the above-listed property shall vest solely in the

 2   name of the United States of America.

 3          3.      The Federal Bureau of Investigation shall maintain custody of and control over

 4   the subject property until it is disposed of according to law.

 5   IT IS SO ORDERED.
 6
        Dated:     October 27, 2020
 7                                                       UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
